DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were submitted on 06/12/2018 and 03/10/2021. These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruesch, Soenke et al. (W02011160809A1)
Regarding Claim 11:
Ruesch discloses a method for manufacturing a gear toothing (Fig 9 – item 14) on a metallic workpiece (Paragraph 0032, line 190), the method comprising:
producing the gear toothing by forming manufacturing using a gear toothing-producing tool device (Fig 1 – item 1), and 
performing a compression process to calibrate (Paragraph 0074, lines 447-448; the axial forming performed on the work piece is interpreted as a compression process) one or more of a gear toothing inlet (Fig 5 – item 43) and a gear toothing outlet (Fig 5 – item 49) of the gear toothing, 
wherein a gear tooth shape is adjusted and an axial gear tooth length is reduced during the performing of the compression process (Paragraph 0078, lines 466-469; an axial displacement in the compression results in a tapering deformation of the work piece to adjust tooth shape overall including tooth length and width).
Regarding Claim 12:
	Ruesch discloses the method of claim 11, and further discloses wherein the gear toothing (Fig 9 – item 14) is supported during the performing of the compression (Paragraph 0137, lines 801-805) process by a die (Fig 4 – item 11), the die predefining the gear tooth shape to be adjusted (Paragraph 0138, lines 811-817; tooth profile is predefined on die by the interdental spaces and tooth flanks) on the one or more of the gear toothing inlet (Fig 5 – item 43) and the gear toothing outlet (Fig 5 – item 49).
Regarding Claim 22:
Ruesch discloses the method of claim 11, and further discloses wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out in the gear toothing-producing tool device (Paragraph 0071, lines 430-432).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke et al (W02011160809A1) in view of Fisher; Harold R et al (US3796106A), hereinafter referred to as "Fisher".
Regarding Claim 15:
Ruesch discloses the method of claim 11, and further discloses wherein the work piece is a metallic material but does not explicitly disclose wherein the workpiece is a sheet material.
Fisher, in the art of gear manufacturing, teaches wherein the workpiece is a sheet material (Col 1, lines 16-17).
It would have been obvious to one of ordinary skill, before the effective filing date, to provide a sheet material work piece in the apparatus of Reusch in order to efficiently cold form a metal blank into a finished gear without requiring finishing operations as taught by Fisher.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruesch, Soenke et al (W02011160809A1) in view of Ishii, Masami (JPH0749132B2) hereinafter referred to as “Ishii”.
Regarding Claim 16:
Ruesch discloses a tool device (Fig 1 – item 1) for calibration of one or more of a gear toothing inlet (Fig 5 – item 43) and a gear toothing outlet (Fig 5 – item 49) of a gear toothing (Fig 9 – item 14) of a metallic workpiece (Paragraph 0032, line 190), comprising a workpiece location (Annotated in Fig 1 below) for accommodating the workpiece (Fig 1 – item 3), an axially movable die (Fig 4 – item 11) selectively engageable with the gear toothing on the workpiece (Paragraph 0112, lines 657-660), the die supporting the gear toothing on the workpiece and predefining the gear tooth shape to be adjusted (Paragraph 0137, lines 801-806; the die predefines the tooth profile while the feed movement forms and supports a gear tooth when compressed in the engagement area) on the one or more of the gear toothing inlet (Fig 5 – item 43) and the gear toothing outlet (Fig 5 – item 49) during calibration, and at 

    PNG
    media_image1.png
    563
    663
    media_image1.png
    Greyscale

However, Ruesch is silent to wherein one of the at least one axially movable compression ring pressing directly against an axial end of the gear toothing during the compression process.
Ishii, in the art of gear manufacturing, teaches wherein one of the at least one axially movable compression ring (Fig 1 – item 6) pressing directly against an axial end of the gear toothing during the compression process (Fig 1 – compression rings 6 and 2 press directly against a root, or axial end, of gear teeth formed by tool 9).

Regarding Claim 17:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ruesch further discloses wherein the die (Fig 4 – item 11) and the compression ring (Fig 1 – item 13) are attached to an axially movable punch (Fig 1 – item 21) such that the die, the compression ring and the axially movable punch are moved together to implement the calibration.
Regarding Claim 18:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ishii further discloses wherein the die (Fig 1 – item 10) and the compression ring (Fig 1 – item 6) are attached to different punches (Annotated in Fig 1 below) such that the die and the compression ring are separately movable.

    PNG
    media_image2.png
    306
    380
    media_image2.png
    Greyscale

Regarding Claim 19:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ruesch further discloses wherein the die has a tapered toothing contour (Paragraph 0143, line 842).
Regarding Claim 20:
The combined device of Ruesch and Ishii disclose the tool device of claim 16. Ishii further discloses wherein the die (Fig 1 – item 10) has one degree of rotational freedom (Die 10 is restricted to rotate only about its central axis rod provided in tool 9).
Regarding Claim 21:
Ruesch discloses the method of claim 11. However, Ruesch is silent to wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out in a separate tool device from the gear toothing-producing tool device
Ishii, in the art of gear manufacturing, teaches wherein the calibration of the one or more of the gear toothing inlet and the gear toothing outlet is carried out (The calibration of the entire tooth profile, inlet and outlet, is carried out by die 10 of tool 9) in a separate tool device from the gear toothing-producing tool device (The gear toothing-producing device is interpreted to be the combination of tools 6 and 2 in which the work piece must be clamped within said tools for producing gear teeth).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the apparatus of Ruesch to comprise separate tool devices for calibrating gear teeth as disclosed in Ishii so that the work piece final dimensions may be closely controlled via a first tool compressing a circumferential portion of the gear tooth root area and a second tool for forming the gear tooth by a rolling die as taught by Ishii 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725